             Case 1:20-cv-00136-CCB Document 18 Filed 08/31/21 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

DOLLIE TRUESDALE                                         *
                                                         *       Civil Action No. CCB-20-0136
                v.                                       *
                                                         *
ISABEL MERCEDES CUMMING, et al.                          *
                                                        ***

                                              MEMORANDUM

           The plaintiff Dollie Truesdale brings this suit alleging claims under the Fair Housing Act

of 1968 and the Civil Rights Act of 1964 against Baltimore City Inspector General Isabel Mercedes

Cumming, former Baltimore City Solicitor Andre Davis, 1 and Kevin Logan, a special agent in the

Baltimore City Inspector General’s Office. Now pending before the court is the defendants’ motion

to dismiss (ECF 11), which argues that the complaint fails to state a claim entitling Truesdale to

relief. For the reasons explained herein, the action will be dismissed for lack of standing and the

motion will be denied as moot.

                                               BACKGROUND

           This pro se complaint challenges Baltimore City’s practice of placing liens on homes with

unpaid water bills. (ECF 1, Compl. at 6). Truesdale alleges that she is being discriminated against

because residents of Baltimore County who owe the exact same amount in water and sewer fees

as she does will not have their homes sold. (Id.). She pleads that this “would not and did not happen

to Baltimore County.” (Id.). And she seeks as relief the restoration of her properties, or in the

alternative $20 million in damages. (Id. at 7). She names as defendants only officials at the

Inspector General’s office and the City Solicitor’s office, and not the Mayor, the City Council, or

any officials at the Department of Public Works. She alleges that she asked the Inspector General’s



1
    Mr. Davis was terminated from the case on August 31, 2020.

                                                         1
            Case 1:20-cv-00136-CCB Document 18 Filed 08/31/21 Page 2 of 4



office to investigate why certain properties entrusted to her received “outrageous” water bills with

“excessive penalties” and which apparently were subsequently sold to discharge the liens, and she

contends that both the Inspector General’s Office and the City Solicitor failed to conduct any

investigation. (Id. at 6; see also ECF 15-1, Opp’n at 2). She does not seek an order requiring the

defendants to conduct any investigations.

                                              LEGAL STANDARD

         To survive a motion to dismiss, the factual allegations of a complaint “must be enough to

raise a right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (citations omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence

sufficient to prove the elements of the claim. However, the complaint must allege sufficient facts

to establish those elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation

omitted). “Thus, while a plaintiff does not need to demonstrate in a complaint that the right to

relief is ‘probable,’ the complaint must advance the plaintiff’s claim ‘across the line from

conceivable to plausible.’” Id. (quoting Twombly, 550 U.S. at 570). Further, “a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” 2 Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,

106 (1976)). Although courts “must view the facts alleged in the light most favorable to the

plaintiff,” they “will not accept ‘legal conclusions couched as facts or unwarranted inferences,

unreasonable conclusions, or arguments’” in deciding whether a case should survive a motion to




2
  Truesdale filed this complaint in forma pauperis (ECF 2, 3) pursuant to 28 U.S.C. § 1915(a)(1), which permits an
indigent litigant to commence an action in this court without prepaying the filing fee. To guard against possible
abuses of this privilege, the statute requires dismissal of any claim that fails to state a claim on which relief may be
granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

                                                            2
         Case 1:20-cv-00136-CCB Document 18 Filed 08/31/21 Page 3 of 4



dismiss. U.S. ex rel. Nathan v. Takeda Pharm. North Am., Inc., 707 F.3d 451, 455 (4th Cir. 2013)

(quoting Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012)).

                                          DISCUSSION

       Federal courts are courts of limited jurisdiction empowered by the Constitution only to hear

certain cases and controversies. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1546–47 (2016). The

court has “an independent obligation to assure that standing exists, regardless of whether it is

challenged by any of the parties.” Summers v. Earth Island Inst., 555 U.S. 488, 499 (2009). To

have standing to assert a claim in federal court, a plaintiff must demonstrate (1) an injury in fact

that is actual and imminent rather than conjectural or hypothetical; (2) a causal connection between

the injury and the conduct complained of, such that the injury is fairly traceable to the defendant's

actions; and (3) a likelihood that the injury will be redressed by a favorable decision. See Spokeo,

136 S. Ct. at 1547–48 (2016).

       In this case, the defendants argue they are not responsible for the tortious conduct that

Truesdale alleges. They frame this as a Rule 12(b)(6) motion for dismissal for failure to state a

claim. (ECF 11-1, Mem. in Supp. of Mot. to Dismiss at 2). But the substance of their argument

does more to undermine the causal connection between their own conduct and the injuries

Truesdale alleges: her allegedly excessive water bills and the subsequent sale of her properties.

There is no indication that Cummings, Davis, or Logan caused these injuries. Rather, Truesdale

asked these officials to use their discretionary powers to investigate the water billing and property

sales practices of the City of Baltimore, and they allegedly declined to do so. Truesdale makes no

allegation—nor would one be plausible if offered—that these officials were responsible either for

the installation or reading of water meters or for the sale of delinquent properties. See Md. Code

Ann., Tax-Prop. § 14-849.1 (setting conditions under which the Mayor and City Council may or



                                                 3
            Case 1:20-cv-00136-CCB Document 18 Filed 08/31/21 Page 4 of 4



may not sell a property to enforce a lien for unpaid charges for water and sewer service). In other

words, the conduct Truesdale contests is not fairly traceable to the actions of the named

defendants. 3 She therefore lacks standing to invoke this court’s subject matter jurisdiction.

Accordingly, the court will construe the defendants’ motion as an argument for dismissal under

Rule 12(b)(1), dismiss Truesdale’s complaint for lack of standing, and grant the defendants’

motion. 4

                                                 CONCLUSION

         For the reasons stated herein, the court will dismiss the action and grant the motion to

dismiss (ECF 11). A separate Order follows.



August 31, 2021                                                                            /s/
Date                                                                      Catherine C. Blake
                                                                          United States District Judge




3
  Nor are there any allegations supporting an inference that her injury is redressable by these defendants.
4
  In the alternative, the court grants the defendants’ motion under Rule 12(b)(6), dismissing Truesdale’s complaint
on the merits. To survive a motion to dismiss, a complaint must state a claim to relief that is facially plausible,
meaning it contains factual allegations sufficient to allow the court to reasonably infer that the defendants are liable
for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 552, 678 (2009). Truesdale has failed to provide even a
minimal factual basis for her claim that the defendants are responsible for installing or reading water meters, for
placing liens on properties due to non-payment of water bills, for selling those properties, for creating laws or
regulations relevant to the Baltimore City Department of Taxation and Lien’s practices regarding unpaid water bills,
or for using their discretionary powers to investigate her properties. Absent facts plausibly suggesting an entitlement
to relief, the court grants the defendants’ motion to dismiss Truesdale’s complaint for failure to state a claim.

                                                           4
